FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30086

              Plaintiff-Appellee,                D.C. No. 1:12-cr-00086-DWM

 v.
                                                 MEMORANDUM*
WALTER MITCHELL STEWART, Jr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Walter Mitchell Stewart, Jr., appeals from the district court’s amended

judgment reimposing on remand a special condition of supervised release that

prohibits him from residing in the home or being in the company of any child

under the age of 18, with the exception of his own children, without the prior

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
written approval of the United States Probation Office. Stewart contends that the

condition is unreasonable because it unnecessarily interferes with his right to

associate with his children and grandchildren and delegates too much authority to

the probation officer.

      We review the district court’s imposition of a condition of supervised release

for abuse of discretion. See United States v. Wolf Child, 699 F.3d 1082, 1089 (9th

Cir. 2012). In light of Stewart’s history of sexual misconduct with underage

family members, the district court did not abuse its discretion by imposing the

condition to deter future misconduct and to protect the community, including

Stewart’s grandchildren. See id. at 1090. Further, under the circumstances of this

case, the district court did not abuse its discretion by delegating to the probation

office the implementation of this condition. See United States v. Blinkinsop, 606
F.3d 1110, 1121-22 (9th Cir. 2010).

      AFFIRMED.




                                           2                                      15-30086